     Case 2:20-cv-02621-JGB-JPR Document 9 Filed 06/02/20 Page 1 of 7 Page ID #:48



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12   DEAN HIMBLER AVILES,              ) Case No. CV 20-2621-JGB (JPR)
                                       )
13                      Plaintiff,     )
                                       ) ORDER DISMISSING FIRST AMENDED
14                 v.                  ) COMPLAINT WITH LEAVE TO AMEND
                                       )
15   JASON UR et al.,                  )
                                       )
16                      Defendants.    )
                                       )
17
18         On March 19, 2020, Plaintiff, proceeding pro se, filed a
19   civil-rights action against Defendant Long Beach Police Detective
20   Jason Ur in his individual and official capacities, seeking
21   injunctive and declaratory relief and compensatory and punitive
22   damages.    He was subsequently granted leave to proceed in forma
23   pauperis.    On April 13, the Court dismissed the Complaint with
24   leave to amend.     On May 5, he filed a First Amended Complaint,
25   adding Lynd Jason Allen, Thomas Joseph Smith, and Heather L.
26   Cohen as Defendants.      (See FAC at 1.)     He now purports to bring a
27   “qui tam” action under the False Claims Act.          (Id.)
28

                                          1
     Case 2:20-cv-02621-JGB-JPR Document 9 Filed 06/02/20 Page 2 of 7 Page ID #:49



 1         After screening the FAC under 28 U.S.C. § 1915(e)(2), the
 2   Court finds that its allegations fail to state a claim on which
 3   relief might be granted.      Because its claims might be cured by
 4   amendment, the FAC is dismissed with leave to amend.           See Lopez
 5   v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc)
 6   (holding that pro se litigant must be given leave to amend
 7   complaint unless absolutely clear that deficiencies cannot be
 8   cured).    If Plaintiff desires to pursue this action, he is
 9   ordered to file a second amended complaint within 28 days of the
10   date of this order, remedying the deficiencies discussed below.
11                              STANDARD OF REVIEW
12         A complaint may be dismissed as a matter of law for failure
13   to state a claim “where there is no cognizable legal theory or an
14   absence of sufficient facts alleged to support a cognizable legal
15   theory.”    Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d
16   1035, 1041 (9th Cir. 2010) (as amended) (citation omitted);
17   accord O’Neal v. Price, 531 F.3d 1146, 1151 (9th Cir. 2008).            In
18   considering whether a complaint states a claim, a court must
19   generally accept as true all the factual allegations in it.
20   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Hamilton v. Brown,
21   630 F.3d 889, 892-93 (9th Cir. 2011).         The court need not accept
22   as true, however, “allegations that are merely conclusory,
23   unwarranted deductions of fact, or unreasonable inferences.”            In
24   re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008)
25   (citation omitted); see also Shelton v. Chorley, 487 F. App’x
26   388, 389 (9th Cir. 2012) (finding that district court properly
27   dismissed civil-rights claim when plaintiff’s “conclusory
28   allegations” did not support it).

                                          2
     Case 2:20-cv-02621-JGB-JPR Document 9 Filed 06/02/20 Page 3 of 7 Page ID #:50



 1         Although a complaint need not include detailed factual
 2   allegations, it “must contain sufficient factual matter, accepted
 3   as true, to ‘state a claim to relief that is plausible on its
 4   face.’”    Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v.
 5   Twombly, 550 U.S. 544, 570 (2007)); Yagman v. Garcetti, 852 F.3d
 6   859, 863 (9th Cir. 2017).       A claim is facially plausible when it
 7   “allows the court to draw the reasonable inference that the
 8   defendant is liable for the misconduct alleged.”          Iqbal, 556 U.S.
 9   at 678.    “A document filed pro se is ‘to be liberally construed,’
10   and ‘a pro se complaint, however inartfully pleaded, must be held
11   to less stringent standards than formal pleadings drafted by
12   lawyers.’”    Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per
13   curiam) (citations omitted); Byrd v. Phx. Police Dep’t, 885 F.3d
14   639, 642 (9th Cir. 2018) (per curiam).
15                                   DISCUSSION
16   The FAC Fails to State a Claim on Which Relief Might Be Granted
17         Plaintiff’s original Complaint raised 42 U.S.C. § 1983
18   claims, among others, against Ur in his individual and official
19   capacities, alleging that he “failed to stop and protect
20   [Plaintiff] from Federal Protective Service Officers using
21   excessive force and injuring [him], causing [him] to have a brain
22   concussion” (Compl. at 2; see id. at 1) and made “false
23   statements” in a police report, resulting in Plaintiff being
24   “falsely imprisoned for 656 days” (id. at 2).          He also alleged
25   that Ur was “stalking” him.       (Id.)   On April 13, 2020, the Court
26   dismissed the Complaint with leave to amend, finding that the
27   official-capacity claims failed because Plaintiff did not
28   identify an “official policy or longstanding [municipal] custom”

                                          3
     Case 2:20-cv-02621-JGB-JPR Document 9 Filed 06/02/20 Page 4 of 7 Page ID #:51



 1   that caused his injuries (Apr. 13, 2020 Dismissal Order at 3-5),

 2   and his individual-capacity claims failed because he stated

 3   mostly conclusory allegations that did not put Ur on notice of

 4   the claims against him (id. at 6-10).         Specifically, the Court

 5   noted that Plaintiff appeared to be complaining about an

 6   incident that resulted in his being taken into federal custody

 7   and charged with assaulting a federal officer with a deadly and

 8   dangerous weapon, causing bodily injury.         (See id. at 7 (citing

 9   United States v. Aviles, No. 2:18-CR-00175-CAS-1 (C.D. Cal. Mar.

10   15, 2018)).)    Despite correctly alleging that he was acquitted of

11   all charges stemming from that incident, Plaintiff nevertheless

12   failed to allege any facts to support an inference that the force

13   used during it was unreasonable or that Ur lied in his police

14   report about what occurred.       (Id.)   The Court also explained that

15   to prevail on a § 1983 claim of malicious prosecution or unlawful

16   arrest or detention, Plaintiff had to adequately allege that he

17   was arrested or prosecuted without probable cause, which he had

18   not done.    (Id. at 8-9.)

19         Instead of remedying these deficiencies, Plaintiff brings

20   entirely different claims relying on similar conclusory

21   allegations against Ur, repeating them against Allen, Smith, and

22   Cohen.   (See FAC at 1-2 (alleging that all four Defendants

23   “assaulted” him and “[f]alsely [a]ccused, . . . [a]rrested and .

24   . . [i]mprisoned [him] for 656 [d]ays”).)         Because he has not

25   remedied any of the deficiencies identified in the original

26   dismissal order, the FAC is subject to dismissal for the same

27   reasons as the Complaint.

28

                                          4
     Case 2:20-cv-02621-JGB-JPR Document 9 Filed 06/02/20 Page 5 of 7 Page ID #:52



 1         Asserting that he is raising a “qui tam” action under the

 2   False Claims Act does not rescue Plaintiff from having to support

 3   his claims with nonconclusory allegations.         The FCA imposes civil

 4   liability on any person who, among other things, “knowingly

 5   presents . . . a false or fraudulent claim for payment or

 6   approval” to the federal government.        31 U.S.C. § 3729(a)(1)(A).

 7   A private person, called a relator, may bring an FCA action “in

 8   the name of the Government,” known as a qui tam action.            Id.

 9   § 3730(b)(1).     But it is well settled that a qui tam action may

10   not be brought by a pro se plaintiff.         See Stoner v. Santa Clara

11   Cnty. Off. of Educ., 502 F.3d 1116, 1126–27 (9th Cir. 2007).

12   Thus, Plaintiff’s pro se FCA claims fail at the starting gate.

13         Further, he has not satisfied — or even alleged that he has

14   satisfied — any of the procedural requirements for a qui tam

15   action.    For instance, a relator bringing an FCA action must

16   serve “[a] copy of the complaint and written disclosure of

17   substantially all material evidence and information . . . on the

18   Government” and file the complaint “in camera and under seal.”

19   § 3730(b)(2).

20         Finally, even if Plaintiff had followed the procedural

21   requirements, he has not alleged an actionable FCA claim.            A qui

22   tam action must allege a fraud committed on the government.

23   § 3729.    But Plaintiff has alleged only wrongs committed against

24   him personally.     His suggestion that the government incurred

25   tangential costs because of Defendants’ unconstitutional conduct

26   (see FAC at 3) is not well taken given that he does not allege

27   that any of those costs stemmed from false claims for payment

28   that Defendants submitted to the government.          See Neville v.


                                          5
     Case 2:20-cv-02621-JGB-JPR Document 9 Filed 06/02/20 Page 6 of 7 Page ID #:53



 1   Cervone, No. 1:12-cv-159-SPM-GRJ., 2012 WL 4208761, at *1 (N.D.
 2   Fla. Aug. 3, 2012) (holding that plaintiff did not state FCA
 3   claim against defendant — a prosecutor — for pursuing false
 4   arrests and prosecutions when he had not alleged that any false
 5   claims for payment were submitted to government by defendant),
 6   accepted by 2012 WL 4208333 (N.D. Fla. Sept. 19, 2012).
 7         Plaintiff’s FCA claims are foreclosed as a matter of law.
 8   Because the FAC purports to bring only such claims, it is subject
 9   to dismissal without leave to amend.        But because Plaintiff
10   originally raised civil-rights claims and still maintains that
11   his civil rights were violated (see FAC at 1-2 (alleging that
12   Defendants violated his constitutional right to be free from
13   unreasonable seizures); id. (alleging that force use against him
14   was unconstitutional)), the Court gives him one more chance to
15   allege those claims sufficiently.
16                             *********************
17         If Plaintiff desires to pursue his civil-rights claims, he
18   is ORDERED to file an amended complaint within 28 days of the
19   date of this order, remedying the deficiencies discussed above
20   and in the order dismissing the original Complaint.           The SAC
21   should bear the docket number assigned to this case, be labeled
22   “Second Amended Complaint,” and be complete in and of itself,
23   without reference to his FCA claims or the First Amended
24   Complaint, the original Complaint, or any other pleading.
25   Plaintiff is warned that if he fails to timely file a sufficient
26
27
28

                                          6
     Case 2:20-cv-02621-JGB-JPR Document 9 Filed 06/02/20 Page 7 of 7 Page ID #:54



 1   SAC, the Court may dismiss this action on the grounds set forth
 2                                 ntly prosecute.1
     above or for failure to diligently
 3
 4   DATED: -XQH, 2020
                                            JESUS
                                            JESU
                                               US G. BERNAL
 5                                          U.S.
                                               . DISTRICT
                                                 DISTRICT JUDGE
     Presented by:
 6
 7   Jean Rosenbluth
     U.S. Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
           1
            On April 29, 2020, Plaintiff filed a separate civil-rights
19   action against Defendant Cohen, stating factual allegations
     virtually identical to those made against her here. See Compl. at
20
     2, Aviles v. Cohen, No. 20-cv-3899-JGB (JPR) (C.D. Cal. Apr. 29,
21   2020) (alleging that Cohen “failed to stop and protect [him] from
     Federal Protective Service Officers using excessive force and
22   injuring [him], causing [him] to have a brain concussion,” and
     “false[ly]” accused him in police report, causing him to be
23   “falsely imprisoned for 656 days”). Thus, if Plaintiff amends this
     action to raise civil-rights claims against Cohen and the other
24
     Defendants, his separate action against Cohen would likely be
25   duplicative and would be subject to dismissal on that basis. See
     Adams v. Cal. Dep’t of Health Serv., 487 F.3d 684, 688 (9th Cir.
26   2007) (citations omitted), overruled on other grounds by Taylor v.
     Sturgell, 553 U.S. 880, 904 (2008). To the extent Plaintiff amends
27   his complaint here to once again raise civil-rights claims, he may
     wish to voluntarily dismiss his separate complaint against Cohen.
28
     See Fed. R. Civ. P. 41(a).

                                          7
